Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent 10,640,043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, none of the references, alone or in combination, discloses determining presence of water droplets at an outer side of a windshield of a vehicle, the method comprising: equipping a vehicle with a vehicular vision system, the vehicular vision system having a camera disposed behind an inner side of the windshield of the equipped vehicle so as to view exterior of the equipped vehicle through the windshield, wherein the camera comprises (i) a primary lens, (ii) a secondary lens, and (iii) an imager, and wherein the imager comprises a primary sensing area and a secondary sensing area; capturing, at the primary sensing area of the imager, image data representative of images focused at the imager by the primary lens; capturing, at the secondary sensing area of the imager, image data representative of images focused at the imager by the secondary lens; wherein the secondary lens is disposed between the primary lens and the imager, and wherein the primary sensing area of the imager comprises a central region of the imager, and wherein the secondary sensing area of the imager comprises a non-central region that is outside of the central region of the imager; processing, via an image processor of a control of the vehicular vision system, image data captured by the imager at the primary sensing area and image data captured by the imager at the secondary sensing area; and determining, responsive to processing at the control of image data captured by the imager at the secondary sensing area, presence of water droplets at the outer side of the windshield of the equipped vehicle.
Regarding claims 10-14, none of the references, alone or in combination, discloses determining presence of water droplets at an outer side of a windshield of a vehicle, the method comprising: equipping a vehicle with a vehicular vision system, the vehicular vision system having a camera disposed behind an inner side of the windshield of the equipped vehicle so as to view exterior of the equipped vehicle through the windshield, wherein the camera comprises (i) a primary lens, (ii) a secondary lens, and (iii) an imager, and wherein the imager comprises a primary sensing area and a secondary sensing area; capturing, at the primary sensing area of the imager, image data representative of images focused at the imager by the primary lens; capturing, at the secondary sensing area of the imager, image data representative of images focused at the imager by the secondary lens; wherein the secondary lens is disposed between the primary lens and the imager, and wherein the primary sensing area of the imager comprises a central region of the imager, and wherein the secondary sensing area of the imager comprises a non-central region that is outside of the central region of the imager; processing, via an image processor of a control of the vehicular vision system, image data captured by the imager at the primary sensing area and image data captured by the imager at the secondary sensing area; wherein image data captured by the imager at the primary sensing area is different than the image data captured by the imager at the secondary sensing area; wherein processing at the control of image data captured by the imager at the primary sensing area is for a driving assistance system of the equipped vehicle; determining, responsive to processing at the control of image data captured by the imager at the secondary sensing area, presence of water droplets at the outer side of the windshield of the equipped vehicle; and wherein the processing at the control of image data captured by the imager at the secondary sensing area is for a rain sensing system of the equipped vehicle.
Regarding claims 15-20, none of the references, alone or in combination, discloses determining presence of water droplets at an outer side of a windshield of a vehicle, the method comprising: equipping a vehicle with a vehicular vision system, the vehicular vision system having a camera disposed behind an inner side of the windshield of the equipped vehicle so as to view exterior of the equipped vehicle through the windshield, wherein the camera comprises (i) a primary lens, (ii) a secondary lens and (iii) an imager, and wherein the imager comprises a primary sensing area and a secondary sensing area; wherein a first working distance of the primary lens is longer than a second working distance of the secondary lens; capturing, at the primary sensing area of the imager, image data representative of images focused at the imager by the primary lens; capturing, at the secondary sensing area of the imager, image data representative of images focused at the imager by the secondary lens; wherein the secondary lens is disposed between the primary lens and the imager, and wherein the primary sensing area of the imager comprises a central region of the imager, and wherein the secondary sensing area of the imager comprises a non-central region that is outside of the central region of the imager; processing, via an image processor of a control of the vehicular vision system, image data captured by the imager at the primary sensing area and image data captured by the imager at the secondary sensing area; determining, responsive to processing at the control of image data captured by the imager at the secondary sensing area, presence of water droplets at the outer side of the windshield of the equipped vehicle; and wherein the processing at the control of image data captured by the imager at the secondary sensing area is for a rain sensing system of the equipped vehicle.

Most Pertinent Prior Arts:
US 2016/0006922

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486